Citation Nr: 0029702	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-06 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, in pertinent part, denied 
entitlement to service connection for hypertension. 


                                                            
REMAND

The veteran asserts that he was treated for hypertension 
while on active duty.  He specifically contends that he was 
placed on anti-hypertensive medication in the early 1960s, 
while stationed at Davis-Monthan Air Force Base while serving 
as Combat Crew Commander of a SAC Missile Crew.  He testified 
at a Travel Board hearing in September 2000 that he believed 
private medical records from Kaiser Permanente would show 
treatment for hypertension within one year of his separation 
from service.  

The service medical records in the claims file show no 
elevated blood pressure readings or a diagnosis of 
hypertension.  It was reported on the separation examination 
that the veteran was not on any medication at that time.  
Post-service medical records from Kaiser Permanente are dated 
between April 1976 and December 1996.  A review of this 
documentation shows a normal blood pressure in April 1976,  a 
reading of 130/94 in August 1976; and a blood pressure of 
162/102 with a diagnosis of hypertension in April 1978.  The 
Board also notes that a VA examination in June 1996 confirmed 
that the veteran had hypertension and it was noted that he 
gave a history of high blood pressure since service. 

Based on the evidence in the claims file, it appears that the 
veteran's hypertension was first diagnosed after service, 
beyond the one-year presumptive period that applies to 
hypertension.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  However, it 
is the Board's judgment that, in view of the veteran's claim 
that he was treated for hypertension while on active duty at 
an Air Force base medical facility, an additional effort 
should be made by the RO to assure that complete service 
medical records are obtained.  In this regard the Board would 
note that ew of the veteran's recent testimony 
concerning alleged treatment for hypertension within one year 
of service, another attempt should be made to secure the 
putative medical evidence.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the National 
Personnel Records Center and the medical 
facilities at Davis-Monthan Air Force 
Base or any other records depository 
facility where additional records may be 
held and request any additional service 
medical records pertaining to the veteran 
that may be available.  The RO should 
document all attempts made to obtain the 
service medical records.
                      
2.  The RO should also contact Kaiser 
Permamente in Santa Clara and San Jose, 
California for the purpose of obtaining 
any medical records of the veteran, dated 
from January 1975 to April 1976, that may 
be available.  The RO should document the 
attempt made to obtain these records.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 


		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000)


- 4 -


- 3 -


